DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 10, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5, 7, 11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2006/0241450 to Da Silva et al., in view of U.S. PG Pub. No. 2006/0241450 A1 to Salgo et al., in view of U.S. Patent No. 6,109,270 A to Mah et al., and in view of U.S. PG Pub. No. 2009/0299360 A1 to Ormsby.
Regarding claims 1, 14, and 18 Da Silva discloses a tool navigation system and method, comprising: an ultrasound probe operable to scan an anatomical region; an ultrasound imager operably connected to the ultrasound probe to generate an ultrasound image of the anatomical region responsive to a scan of the anatomical region by the ultrasound probe (see Figs. 1, 2, and 4 and para 14 and 22-25); an interventional tool operable to be navigated within the anatomical region; a tool tracker operably connected to the interventional tool to track a position of the interventional tool relative to the anatomical region as the interventional tool is navigated within the anatomical region (see Figs. 1, 2, and 4 and para 14 and 22-25); a tissue classifier operably connected to at least one of the ultrasound probe, the interventional tool and the tool tracker to characterize tissue of the anatomical region adjacent the interventional tool as the interventional tool is navigated within the anatomical region (see Figs. 1, 2, and 4 and para 14 and 22-25); and an image navigator operably connected to the ultrasound imager, the tool tracker and the tissue classifier to overlay a navigational guide on a display of the ultrasound image of the anatomical region, wherein the navigational guide illustrates a position tracking by the tool tracker of the interventional tool relative to the anatomical region for spatial guidance 
Da Silva does not specifically disclose a device and method, wherein the navigational guide further illustrates a tissue characterization by the tissue classifier of the tissue of the anatomical region adjacent the interventional tool for target guidance of the interventional tool to a target location within the anatomical region.
However, Salgo discloses a similar device and method for evaluating tissue under ultrasound guidance and tracking, comprising an interventional tool operable to be navigated within the anatomical region; a tool tracker operably connected to the interventional tool to track a position of the interventional tool relative to the anatomical region as the interventional tool is navigated within the anatomical region (see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44); a tissue classifier operably connected to at least one of the ultrasound probe, the interventional tool and the tool tracker to characterize tissue of the anatomical region adjacent the interventional tool as the interventional tool is navigated within the anatomical region(see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44); and an image navigator operably connected to the ultrasound imager, the tool tracker and the tissue classifier to overlay a navigational guide on a display of the ultrasound image of the anatomical region, wherein the navigational guide illustrates a position tracking by the tool tracker of the interventional tool relative to the anatomical region for spatial guidance of the interventional tool within the anatomical region (see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44); and wherein the navigational guide further illustrates a tissue characterization by the tissue classifier of the tissue of the anatomical region adjacent the interventional tool for target 
It would have been obvious and predictable to have combined the teachings of Da Silva and Salgo because doing so would predictably allow data determined by the Da Silva device to be displayed overlaid on a medical image for user guidance, thus allowing a user to more quickly and intuitively understand the diagnostic result determined in Da Silva.  Further, the combination of Da Silva and Salgo would provide the benefit of correlating tissue classification data to a specific location in a patient so that a physician could better grasp the surgical scene.
Da Silva discloses a tissue classification sensor and refers to Mah for a disclosure of the available sensors (see para 24).
	Mah discloses a similar tissue classification system, comprising an ultrasound transducer for tissue classification imaging (see 3:41-3:52 and 7:45-8:11, noting an ultrasound transducer for tissue identification in column 7).  
	It would have been obvious to one of skill in the art to have combined the teaching of Da Silva and Mah because Da Silva expressly discloses the combination is beneficial and because the combination would predictably provide the tissue classification disclosed in Da Silva and Salgo.
	Mah does not disclose the specific operating frequency of the ultrasound transducer; however, Ormbsy discloses a similar tissue classification device that uses ultrasound transducer at an operating frequency in the range of 20-40 MHz for measuring acoustic characteristics of the tissue adjacent the distal tip of the interventional tool (see para 49 and 80).
	It would have been obvious to one of skill in the art to have combined the teachings of Mah, Ormbsy, and Da Silva because doing so would predictably provide the tissue characterization taught in Da Silva at known operating frequencies for an ultrasound device.  Examiner also notes that merely optimizing a range has been found to be obvious and to require only routine experimentation on the part of a skilled artisan.
Regarding claims 2 and 3, Salgo discloses a similar medical imaging and tracking system, further comprising: at least one position sensor operably connecting the tool tracker to the interventional tool to facilitate the position tracking by the tool tracker of the interventional tool relative to the anatomical region, wherein the at least one position sensor is operable to sense at least one of acoustic energy, electromagnetic energy or optical energy indicative of the position of the interventional tool relative to the anatomical region (see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44); and wherein each of the at least one position sensor includes at least one ultrasound transducer operable to generate an acoustic sensing waveform indicative of an acoustic sensing of a scan of the anatomical region by the ultrasound probe; and wherein the tool tracker is operable to execute a profile analysis of the at least one acoustic sensing waveform as a basis for acoustically tracking the position of the interventional tool relative to the anatomical region as the interventional tool is navigated within the anatomical region (see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44).
It would have been obvious and predictable to have combined the teachings of Da Silva and Salgo because doing so would predictably allow data determined by the Da Silva device to be displayed overlaid on a medical image for user guidance, thus allowing a user to more quickly and intuitively understand the diagnostic result determined in Da Silva.  Further, the combination of Da Silva and Salgo would provide the benefit of three-dimensional tracking of the interventional tool of Da Silva, which would enhance a user’s ability to grasp the surgical scene as compared to two-dimensional tracking.

Regarding claim 7, Da Silva discloses a device, each of the at least one tissue sensor operably connects the tool tracker to the interventional tool to facilitate the position tracking by the tool tracker of the interventional tool relative to the anatomical region (see Figs. 1, 2, and 4 and para 14 and 22-25).
Regarding claim 11, Salgo discloses a similar medical imaging and tracking system for tissue classification, wherein the navigation guide includes at least one graphical icon illustrating a sampled location of the anatomical region (see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44).
It would have been obvious and predictable to have combined the teachings of Da Silva and Salgo because doing so would predictably allow data determined by the Da Silva device to be displayed overlaid on a medical image for user guidance, thus allowing a user to more quickly and intuitively understand the diagnostic result determined in Da Silva.  Further, the combination of Da Silva and Salgo would provide the benefit of alerting a user to areas already sampled by the device and to areas of a specific tissue type.
Regarding claim 15, Salgo discloses a similar medical imaging and tracking system, further comprising: at least one position sensor operably connecting the tool tracker to the interventional tool to facilitate the position tracking by the tool tracker of the interventional tool relative to the anatomical region, wherein the at least one position sensor is operable to 
It would have been obvious and predictable to have combined the teachings of Da Silva and Salgo because doing so would predictably allow data determined by the Da Silva device to be displayed overlaid on a medical image for user guidance, thus allowing a user to more quickly and intuitively understand the diagnostic result determined in Da Silva.  Further, the combination of Da Silva and Salgo would provide the benefit of three-dimensional tracking of the interventional tool of Da Silva, which would enhance a user’s ability to grasp the surgical scene as compared to two-dimensional tracking.
Regarding claim 19, Salgo discloses a similar ultrasound imaging and tracking system, wherein the navigation guide includes at least one of (i) a spatial tissue characterization map of the anatomical region, or (ii) a graphical icon of the interventional tool illustrating at least one of the position tracking of the interventional tool by a tool tracker or the tissue characterization of the anatomical region by a tissue classifier (see Figs. 1, 5, 6, and 15 and para 5, 22-24, 27, 31-34, and 42-44).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Da Silva, in view of Salgo, Mah, and Ormsby as applied to claim 3 as noted above and further in view of Branko et al. (WO 2005/055849, Published June 23, 2005) (hereinafter “Branko”).
Regarding Claim 4, Da Silva and Salgo do not disclose wherein the at least one position sensor includes a piezoelectric sensor.	
However, Branko in the same field of endeavor of ultrasound echography guidance teaches wherein the at least one position sensor (“the exact position of the tip that contains the needle 13 is hard to know without the present technological invention. In order to solve this problem a marker transducer 2 is mounted onto the outer catheter 1 and another marker transducer 12 is mounted onto the internal device 11” p. 10 lines 21-29, also see Fig. 2 and the associated pars.) includes a piezoelectric sensor (“as seen in figure 2A, a piezoelectric transducer 2 is mounted adjacent to the tip of catheter 1" p. 10-11, lines 33-4, “among other parts already described it bears two piezoelectric marker transducer assemblies 2 and 12” p. 12, lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Da Silva and Salgo tool .
Claims 8-10, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva, Salgo, Mah, and Ormsby as applied to claims 1, 14, and 18 as noted above and further in view of U.S. PG Pub. No. 2004/0267121 A1 to Sarvazyan and in view of U.S. PG Pub. No. 2013/0046168 A1 to Sui et al.
	Regarding claims 8-10, 16, 17, and 20, Salgo discloses a navigation guide, wherein the navigation guide comprises a graphical icon of the interventional tool illustrating the position tracking of the interventional tool by the tool tracker and wherein the graphical icon is modulated to provide visual emphasis (see para 31).  
	Further, Sarvazyan discloses a similar medical navigation system, wherein an arrow is modulated and used to highlight a specific tissue area as a target with a shaft illustrating a direction of an interventional tool (see Figs. 9-11 and para 82-84).
	Sui discloses a similar tissue classification device, wherein specific tissues are modulated in appearance based on the tissue type of the pixel in the image and location in real space (see Fig. 4 and para 65).
	A skilled artisan in light of the above teachings would have recognized that providing an arrow representing an interventional tool that changes display characteristics based on tissue type would have been obvious.  Such a combination of the prior art would have been obvious for the purpose of alerting a user to varying tissue types in the patient so that a user could find .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva, Salgo, Mah, and Ormsby as applied to claim 1 as noted above and further in view of U.S. PG Pub. No. 2010/0317964 A1 to Hendricks et al.
Regarding claims 12 and 13, Da Silva discloses an ultrasound imager (see Figs. 1, 2, and 4 and para 14 and 22-25).
Hendricks discloses a similar tissue classification imaging system, comprising a pre-operative scanner operable to generate a pre-operative image of the anatomical region, wherein the tissue classifier is operably connected to at least one of the ultrasound imager and a pre-operative scanner to generate a spatial map a plurality of tissue characterizations of the anatomical region (see Figs. 7 and 8 and para 23, 30, and 53-59).
It would have been obvious to one of skill in the art to have combined the teachings of Da Silva and Hendricks because doing so would predictably enhance detection of a tumor boundary over a sensor or X-ray imaging source alone, while showing structures visible under X-ray that are not visible in the ultrasound image of Da Silva.

It would have been obvious and predictable to have combined the teachings of Da Silva and Salgo because doing so would predictably allow data determined by the Da Silva device to be displayed overlaid on a medical image for user guidance, thus allowing a user to more quickly and intuitively understand the diagnostic result determined in Da Silva.  Further, the combination of Da Silva and Salgo would provide the benefit of correlating tissue classification data to a specific location in a patient so that a physician could better grasp the surgical scene relative to an icon of the tip of the tracked device.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793